DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 05/13/2022

Response to Arguments
Applicant's arguments and Amendments filed on 05/13/2022 have been fully considered.  In view of the Amendments filed on 05/13/2022, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-11, 13, 15-16 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a camera module as recited in “an imaging lens supported in such a manner as to be displaceable in a first direction; and
the plurality of imaging lensed moves in unison;
an image sensor supported in such a manner as to be displaceable in a second direction different from the first direction; 
a first actuator including a first electromagnetic drive section configured to position each imaging lens of the plurality of imaging lenses in the first direction; and 
a second actuator including a second electromagnetic drive section configured to position the image sensor in the second direction, 
wherein the first electromagnetic drive section configured to position each imaging lens of the plurality of imaging lenses shares a magnet with the second electromagnetic drive section configured to position the image sensor,
an autofocus operation is carried out by one of the first actuator and the second actuator, and 
an optical image stabilization operation is carried out by another of the first actuator and the second actuator” as combined with other limitations in claim 1. 

Regarding independent claim 9 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a camera module as recited in “capable of carrying out at least autofocus operation or image stabilization operation by driving an image sensor, the camera module comprising: a bonding wire, wherein
a first end of the boding wire is electrically connected to the image sensor disposed in a movable part and a second end of the bonding wire is electrically connected to a module substrate disposed in a fixed part,
the bonding wire electrically connects the image sensor and the module substrate to energize the image sensor,
the bonding wire has a curved shape, and
the bonding wire is an energizing section for a device that is disposed in the moveable part and is for driving” as combined with other limitations in claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        June 10, 2022